Citation Nr: 0630176	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to January 19, 1994 
for a total disability rating for compensation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In a written statement and testimony presented at his August 
2006 hearing, the veteran appears to assert that one or more 
clear and unmistakable errors (CUE's) were committed in an 
August 1982 RO rating decision.  He also appears to be 
arguing there was CUE in a September 1986 rating decision for 
failing to grant service connection for neuropathy and 
erectile dysfunction, and that he has had a claim of clear 
and unmistakable error (CUE) in a September 1986 RO decision 
denying service connection for right knee disability pending 
since February 1987.  These matters are not before the Board 
on appeal and are referred to the RO for appropriate action.  
They are not inextricably intertwined with the current appeal 
concerning the effective date for TDIU.  Claims for earlier 
effective dates and claims for clear and unmistakable error 
in prior rating decisions are separate and distinct from one 
another, as evidence by Hazan v. Gober, 10 Vet. App. 511 
(1997), wherein the court disposed of one claim and found 
that it did not have jurisdiction of the other.  See also 
Flash v. Brown, 8 Vet. App. 332 (1995) (a reopened claim and 
clear and unmistakable error are different, mutually 
exclusive routes to the goal of determining an effective 
date). 


FINDINGS OF FACT

1.  In a December 1995 rating decision, the RO granted a TDIU 
effective from February 16, 1995.  

2.  The veteran was notified of the December 1995 rating 
decision in January 1996 and did not appeal that decision.

3.  In February 2003, the veteran requested an effective date 
in 1982 for his TDIU.  

4.  In December 2004, the RO assigned an effective date of 
January 18, 1994 for TDIU on the basis of CUE in the December 
1995 rating decision.

5.  A claim for TDIU was not made before January 18, 1994. 

6.  The veteran did not become unemployable due to service 
connected disability within one year before January 18, 1994.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, as amended by the 
December 2004 rating decision, is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  

2.  There is no basis to entertain a freestanding claim for 
an earlier effective date for TDIU.  Rudd v. Nicholson, No. 
02-300 (U.S. Vet. App. August 18, 2006); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

3.  The criteria for assignment of an effective date earlier 
than January 18, 1994 for TDIU are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1990, the RO continued the evaluation of the 
veteran's service-connected disabilities as diabetes 
mellitus, 20 percent; lumbar herniated nucleus pulposis, 10 
percent; and duodenal ulcer, 10 percent.  It notified the 
veteran of that decision and of his right to appeal it within 
one year thereof but he did not timely appeal it and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  Service connection was not in effect for any other 
disabilities at the time.

On February 16, 1995, the veteran applied for service 
connection for disabilities due to his service-connected 
diabetes mellitus.  In August 1995, the RO increased the 
veteran's diabetes mellitus rating from 20 percent to 60 
percent effective from January 18, 1994, and 
service-connected glaucoma as 10 percent disabling effective 
from January 18, 1994.  The veteran was notified of this 
decision and did not appeal.  As such, that decision became 
final.  Id.  

In a December 1995 rating decision, the RO granted a TDIU 
effective from February 16, 1995.  The veteran was notified 
of this decision and did not appeal.  As such, that decision 
became final.  Id.  

In February 2003, the veteran requested an effective date in 
1982 for his TDIU.  In March 2003, the RO denied an effective 
date prior to February 16, 1995 for a TDIU.  This decision is 
the basis of the current appeal.

In December 2004, the RO found CUE in the December 1995 
rating decision, for not assigning January 18, 1994 as the 
effective date for the veteran's TDIU, because that is when 
entitlement arose.  January 18, 1994 was the date of a VA 
outpatient treatment record showing that the veteran had 
diabetic retinopathy.  

The fact pattern in this case is similar to that in Rudd v. 
Nicholson, No. 02-300 (U.S. Vet. App. August 18, 2006).  
There, the effective dates relating to the three conditions 
on appeal were assigned by the RO in 1995 and 1997 rating 
decisions that were not appealed and, therefore, became 
final, and the veteran requested earlier effective dates in 
1999.  The United States Court of Appeals for Veterans Claims 
(Court), citing Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005), vacated the Board's decision on appeal on 
the basis that the Board erred in improperly entertaining a 
freestanding "claim for an earlier effective date" without 
imposing the strictures of finality.  As noted in Leonard, 
supra, although the request for an earlier effective date is 
a "claim," 38 U.S.C.A. § 5110(a) provides, in pertinent 
part, that the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application therefore.  Thus, even if 
the veteran could have demonstrated total disability on his 
claim to reopen, he could not obtain an effective date 
earlier than the reopened claim's application date - in this 
case, the February 2003 claim for an earlier effective date 
for the TDIU rating.

Even if the veteran's appeal could be construed as an appeal 
from the December 2004 rating decision assigning an effective 
date of January 18, 1994 on the basis of CUE in the December 
1995 rating decision granting TDIU, the record does not 
provide a basis for assignment of an earlier effective date.  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  An extraschedular TDIU may be assigned, 
moreover, when there is unemployability due to 
service-connected disabilities regardless of the percentages 
shown under the schedule.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

A TDIU claim is a type of increased rating claim.  
Accordingly, under 38 C.F.R. § 3.155(c) (2006), a separate 
formal claim for TDIU is not necessary once a claim for an 
increased rating has been filed.  That circumstance is 
present here.  Therefore, VA must accept an informal request 
for TDIU as a claim.  Thus, any evidence in the veteran's 
claims folder -- or in VA control pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992) -- subsequent to the 
original increased rating claim that indicates that there is 
"current service-connected unemployability" requires 
adjudication of a "reasonably raised" claim for TDIU.  
Norris v. West, 12 Vet. App. 413, 421 (1999).  

There were no claims filed between November 1990 and February 
1995.  VA medical records before January 18, 1994 show 
treatment for service-connected disability, but do not refer 
to the veteran being unable to work due to service-connected 
disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) and Norris, supra, concerning what constitutes an 
informal claim for TDIU, and 38 C.F.R. § 3.157 concerning 
reports of examination or treatment as informal claims.  The 
veteran did not assert that he was unemployable due to 
service-connected disability before January 18, 1994 either.  
Thus, there was not a reasonably raised or informal claim of 
TDIU between November 1990 and January 18, 1994.

In essence and summary, there is no evidence of a claim for 
TDIU reasonably raised by any VA medical records or other 
communications between November 1990 and January 14, 1994.  
Moreover, the record does not contain any evidence to show 
that the veteran became unemployable due to service-connected 
disabilities within one year of January 14, 1994.  
Consequently, the Board finds no basis upon which to assign 
an earlier effective date for the TDIU rating under 38 C.F.R. 
§ 3.400(o)(2).

The veteran seeks a 1982 effective date in his appeal.  
However, there was a prior final decision in November 1990, 
and a claim was not received thereafter prior to January 18, 
1994.  Therefore, the current appeal can not result in an 
earlier effective date than January 18, 1994.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The majority of the veteran's arguments concern his claims of 
CUE in earlier rating decisions, which have been referred to 
the RO for appropriate action.  For example, the veteran 
asserts in August 2006, in essence, that an examination was 
warranted in 1982 and that it would have shown that he was 
totally disabled due to service-connected disabilities.  He 
also argues that a VA doctor told him that he should have 
been given a TDIU long ago, and that not all of the actual 
facts were of record in 1982.  Also, he testified in his 
August 2006 hearing that he had been turned down for jobs in 
the private sector at the time of his service discharge.  The 
veteran also has a concern that there is a difference between 
what disabilities were compensated in 1982, and how much so, 
as compared to 1995.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

VA's duties to notify and to assist the claimant do not 
apply, however, in situations where the law and not the 
evidence is dispositive, see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Nor do these duties apply when the 
claim is barred as a matter of law. Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides 
for payment of interest on past-due benefits), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  

And, to the extent that this appeal may be construed as an 
appeal from the December 2004 rating decision, the duties to 
notify and to assist do not apply to claims of CUE in RO 
decisions, Parker v. Principi, 15 Vet. App. 407 (2002).  
Consequently, the Board concludes that there is no failure to 
meet the duties to notify or to assist the claimant in this 
instance.


ORDER

An effective date prior to January 18, 1994 for a TDIU is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


